Exhibit 10.3
AGREEMENT AND PLAN OF MERGER
AGREEMENT AND PLAN OF MERGER (“Agreement”), dated as of November 4, 2009, by and
between Zapata Corporation, a Nevada corporation (“Parent”), and Harbinger Group
Inc., a Delaware corporation (“Subsidiary”).
RECITALS:
     Parent is a corporation organized and existing under the laws of Nevada.
     Subsidiary is a corporation organized and existing under the laws of
Delaware and is a wholly-owned subsidiary of Parent.
     Parent and its board of directors deem it advisable and in the best
interests of Parent and its stockholders to merge Parent with and into
Subsidiary pursuant to the provisions of Nevada Revised Statutes (“NRS”) and the
Delaware General Corporation Law (“DGCL”) upon the terms and conditions set
forth in this Agreement, subject to the approval of the Parent’s stockholders as
contemplated in Section 4.1.
     NOW THEREFORE, in consideration of the premises, the mutual covenants
herein contained and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that
Parent shall be merged with and into Subsidiary (the “Merger”) upon the terms
and conditions set forth below.
PRINCIPAL TERMS OF THE MERGER
     Merger. On the Effective Date (as defined in Section 4.1 below), Parent
shall be merged with and into Subsidiary and the separate existence of Parent
shall cease. Subsidiary shall be the surviving corporation (sometimes
hereinafter referred to as the “Surviving Corporation”) in the Merger and shall
operate under the name “Harbinger Group Inc.” by virtue of, and shall be
governed by, the laws of Delaware. The address of the registered office of the
Surviving Corporation in Delaware will be 2711 Centerville Road, Suite 400, in
the City of Wilmington, County of New Castle, and the registered agent in charge
thereof shall be Corporation Service Company.
     Certificate of Incorporation of the Surviving Corporation. The certificate
of incorporation of the Surviving Corporation shall be the certificate of
incorporation of Subsidiary as in effect on the date hereof without change
unless and until amended in accordance with applicable law.
     Bylaws of the Surviving Corporation. The bylaws of the Surviving
Corporation shall be the bylaws of Subsidiary as in effect on the date hereof
without change unless and until amended or repealed in accordance with
applicable law.
     Directors and Officers. At the Effective Date of the Merger, the directors
and officers of Parent in office at the Effective Date of the Merger shall
become the directors and officers, respectively, of the Surviving Corporation,
each of such directors and officers to hold office, subject to the applicable
provisions of the certificate of incorporation and bylaws of the Surviving
Corporation and the DGCL, until his or her successor is duly elected or
appointed and qualified. The Surviving Corporation will have a classified board
identical to that of the Parent, with the Surviving Corporation’s current board
members remaining in their same classes, as set forth below:

44



--------------------------------------------------------------------------------



 



Class I — Lap Wai Chan, Lawrence M. Clark, Jr. and Peter A. Jenson
Class II — Philip A. Falcone and Keith Hladek
Class III — Thomas Hudgins and Robert V. Leffler, Jr.
CONVERSION, CERTIFICATES AND PLANS
     Conversion of Shares. At the Effective Date of the Merger, each of the
following transactions shall be deemed to occur simultaneously:
          Common Stock. Each share of Parent’s common stock, $0.01 par value per
share (“Parent Stock”), issued and outstanding immediately before the Effective
Date shall, by virtue of the Merger and without any action on the part of the
holder thereof, be converted into and become one validly issued, fully paid and
nonassessable share of the Surviving Corporation’s common stock, $0.01 par value
per share (“Surviving Corporation Stock” or “Subsidiary Stock”), provided, that
each share of Parent Stock held in Parent’s treasury shall be canceled without
any consideration being issued or paid therefor.
          Options. Each option to acquire shares of Parent Stock outstanding
immediately before the Effective Date shall, by virtue of the Merger and without
any action on the part of the holder thereof, be converted into and become an
equivalent option to acquire, upon the same terms and conditions, the number of
shares of Surviving Corporation Stock that is equal to the number of shares of
Parent Stock the optionee would have received had the optionee exercised such
option in full immediately before the Effective Date (whether or not such option
was then exercisable) and the exercise price per share under each such option
shall be equal to the exercise price per share thereunder immediately before the
Effective Date.
          Subsidiary Stock. Each share of Subsidiary Stock issued and
outstanding immediately before the Effective Date and held by Parent shall be
canceled without any consideration being issued or paid therefor.
     Stock Certificates. After the Effective Date, each certificate theretofore
representing issued and outstanding shares of Parent Stock will thereafter be
deemed to represent the same number of shares of the Surviving Corporation
Stock. The holders of outstanding certificates theretofore representing Parent
Stock will not be required to surrender such certificate to Parent or the
Surviving Corporation.
     Reorganization. For United States federal income tax purposes, the Merger
is intended to constitute a tax-free reorganization within the meaning of
section 368(a) of the Internal Revenue Code of 1986, as amended. The parties to
this Agreement hereby adopt this Agreement as a “plan of reorganization” within
the meaning of sections 1.368-2(g) and 1.368-3(a) of the United States Treasury
Regulations.
TRANSFER AND CONVEYANCE OF ASSETS
AND ASSUMPTION OF LIABILITIES
     Effects of the Merger. At the Effective Date, the Merger shall have the
effects specified in the NRS, the DGCL and this Agreement. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Date the
Surviving Corporation shall possess all the rights, privileges, powers and
franchises, of a public as well as a private nature, and shall be subject to all
the restrictions, disabilities and duties of each of the parties to this
Agreement; the rights, privileges, powers and franchises of Parent and
Subsidiary, and all property, real, personal and mixed, and all debts due to
each of them on whatever account, shall be vested in the Surviving Corporation;
and all property, rights, privileges, powers and franchises, and all and every
other interest shall be thereafter the property of the Surviving Corporation, as
they were of the respective constituent entities, and the title to any real
estate, whether by deed or otherwise vested in Parent and Subsidiary or either
of them, shall not revert or be in any way impaired by reason of the Merger; but
all rights of creditors and all liens upon any property of the parties hereto
shall be preserved unimpaired, and all debts, liabilities and duties of the
respective constituent entities shall thenceforth attach to the Surviving
Corporation and may be enforced against it to the same extent as if such debts,
liabilities and duties had been incurred or contracted by it.
     Additional Actions. If, at any time after the Effective Date of the Merger,
the Surviving Corporation shall consider or be advised that any further
assignments or assurances in law or any other acts are necessary or desirable

45



--------------------------------------------------------------------------------



 



(a) to vest, perfect or confirm, of record or otherwise, in the Surviving
Corporation, title to and possession of any property or right of Parent acquired
or to be acquired by reason of, or as a result of, the Merger, or (b) otherwise
to carry out the purposes of this Agreement, the Surviving Corporation may
execute and deliver all such proper deeds, assignments and assurances in law and
to do all acts necessary or proper to vest, perfect or confirm title to and
possession of such property or rights in the Surviving Corporation and otherwise
to carry out the purposes of this Agreement. The Surviving Corporation is fully
authorized in the name of Parent or otherwise to take any and all such action
pursuant to the irrevocable Power of Attorney granted by the Parent to the
Subsidiary, attached hereto as Exhibit A.
APPROVAL BY STOCKHOLDERS;
AMENDMENT; EFFECTIVE DATE
     Approval. This Agreement and the Merger contemplated hereby are subject to
approval by the requisite vote, or a written consent in lieu of vote, of the
Parent’s stockholders in accordance with the NRS and compliance with the
requirements of law, including the securities laws of the United States. As
promptly as practicable after the later of (a) approval of this Agreement by the
Parent’s stockholders in accordance with applicable law and (b) compliance with
applicable securities laws, including, but not limited to, the filing of a
Schedule 14C with the Securities and Exchange Commission and the mailing of a
definitive Schedule 14C to the Parent’s stockholders, duly authorized officers
of the respective parties shall make and execute Articles of Merger and a
Certificate of Ownership and Merger and shall cause such documents to be filed
with the Secretary of State of Nevada and the Secretary of State of Delaware,
respectively, in accordance with the laws of Nevada and Delaware and applicable
U.S. federal securities laws. The effective date of the Merger (“Effective
Date”) shall be the date and time on and at which the Merger becomes effective
under the laws of Nevada or the date and time on and at which the Merger becomes
effective under the laws of Delaware, whichever occurs later. The execution and
delivery hereof by the Parent shall constitute the approval and adoption of, and
consent to, the Merger Agreement and the transactions contemplated thereby in
Parent’s capacity as the sole stockholder of the Subsidiary.
     Amendments. The Board of Directors of Parent may amend this Agreement at
any time before the Effective Date, provided, however, that an amendment made
subsequent to the approval of the Merger by the stockholders of Parent shall not
(a) alter or change the amount or kind of shares to be received in exchange for
or on conversion of all or any of the shares of Parent Stock, (b) alter or
change any term of the certificate of incorporation of Subsidiary, except to
cure any ambiguity, defect or inconsistency or (c) alter or change any of the
terms and conditions of this Agreement if such alteration or change would
adversely affect the holders of Parent Stock.
MISCELLANEOUS
     Termination. This Agreement may be terminated and the Merger abandoned at
any time before the filing of this Agreement with the Secretary of State of
Nevada and the Secretary of State of Delaware, whether before or after
stockholder approval of this Agreement, by the consent of the Boards of
Directors of Parent and Subsidiary.
     Captions and Section Headings. As used herein, captions and section
headings are for convenience only and are not a part of this Agreement and shall
not be used in construing it.
     Entire Agreement. This Agreement and the other documents delivered pursuant
hereto and thereto, or incorporated by reference herein, contain the entire
agreement between the parties hereto concerning the transactions contemplated
herein and supersede all prior agreements or understandings between the parties
hereto relating to the subject matter hereof.
     Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be considered to be an original instrument.
     Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Agreement shall not be
affected thereby. To the extent permitted by applicable law, each party waives
any provision of law which renders any provision of this Agreement invalid,
illegal or unenforceable in any respect.

46



--------------------------------------------------------------------------------



 



     Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
     No Third Party Beneficiaries. This Agreement is not intended to confer upon
any person other than the parties hereto any rights or remedies hereunder.
     Governing Law. This Agreement shall be construed in accordance with the
laws of Delaware, except to the extent the laws of Nevada shall apply to the
Merger where mandated by the NRS.
IN WITNESS WHEREOF, Parent and Subsidiary have duly executed this Agreement as
of the date first written above.

                  Parent:
Zapata Corporation
a Nevada corporation    
 
           
 
  By:   /s/ Peter Jenson    
 
     
 
Name: Peter Jenson    
 
      Title: Secretary    
 
                Subsidiary:
Harbinger Group Inc.
a Delaware corporation    
 
           
 
  By:   /s/ Peter Jenson    
 
     
 
Name: Peter Jenson    
 
      Title: Secretary    

47



--------------------------------------------------------------------------------



 



Exhibit A
Irrevocable Power of Attorney
      (a) CAUTION TO THE PRINCIPAL: Your Power of Attorney is an important
document. As the “principal,” you give the person whom you choose (your “agent”)
authority to spend your money and sell or dispose of your property during your
lifetime without telling you. You do not lose your authority to act even though
you have given your agent similar authority.
     When your agent exercises this authority, he or she must act according to
any instructions you have provided or, where there are no specific instructions,
in your best interest. “Important Information for the Agent” at the end of this
document describes your agent’s responsibilities.
     Your agent can act on your behalf only after signing the Power of Attorney
before a notary public.
     You can request information from your agent at any time. If you are
revoking a prior Power of Attorney by executing this Power of Attorney, you
should provide written notice of the revocation to your prior agent(s) and to
the financial institutions where your accounts are located.
     You can revoke or terminate your Power of Attorney at any time for any
reason as long as you are of sound mind. If you are no longer of sound mind, a
court can remove an agent for acting improperly.
     Your agent cannot make health care decisions for you. You may execute a
“Health Care Proxy” to do this.
     The law governing Powers of Attorney is contained in the New York General
Obligations Law, Article 5, Title 15. This law is available at a law library, or
online through the New York State Senate or Assembly websites,
www.senate.state.ny.us or www.assembly.state.ny.us.
If there is anything about this document that you do not understand, you should
ask a lawyer of your own choosing to explain it to you.
(b) DESIGNATION OF AGENT(S):
I, Zapata Corporation,100 Meridian Centre, Suite 350, Rochester, NY 14618,
hereby appoint:
Harbinger Group Inc., 100 Meridian Centre, Suite 350, Rochester, NY 14618, as my
agent(s)
If you designate more than one agent above, they must act together unless you
initial the statement below.
(___) My agents may act SEPARATELY.
(c) DESIGNATION OF SUCCESSOR AGENT(S): (OPTIONAL)
If every agent designated above is unable or unwilling to serve, I appoint as my
successor agent(s):
 
 
[name(s) and address(es) of successor agent(s)]
Successor agents designated above must act together unless you initial the
statement below.
(___) My successor agents may act SEPARATELY.

48



--------------------------------------------------------------------------------



 



(d) This POWER OF ATTORNEY shall not be affected by my subsequent incapacity
unless I have stated otherwise below, under “Modifications”.
(e) This POWER OF ATTORNEY REVOKES any and all prior Powers of Attorney executed
by me unless I have stated otherwise below, under “Modifications”.
If you are NOT revoking your prior Powers of Attorney, and if you are granting
the same authority in two or more Powers of Attorney, you must also indicate
under “Modifications” whether the agents given these powers are to act together
or separately.
(f) GRANT OF AUTHORITY:
To grant your agent some or all of the authority below, either (1) Initial the
bracket at each authority you grant, or (2) Write or type the letters for each
authority you grant on the blank line at (P), and initial the bracket at (P). If
you initial (P), you do not need to initial the other lines.
I grant authority to my agent(s) with respect to the following subjects as
defined in sections 5-1502A through 5-1502N of the New York General Obligations
Law:

         
(___)
  (A)   real estate transactions;
(___)
  (B)   chattel and goods transactions;
(___)
  (C)   bond, share, and commodity transactions;
(___)
  (D)   banking transactions;
(___)
  (E)   business operating transactions;
(___)
  (F)   insurance transactions;
(___)
  (G)   estate transactions;
(___)
  (H)   claims and litigation;
(___)
  (I)   personal and family maintenance;
(___)
  (J)   benefits from governmental programs or civil or military service;
(___)
  (K)   health care billing and payment matters; records, reports, and
statements;
(___)
  (L)   retirement benefit transactions;
(___)
  (M)   tax matters;
(___)
  (N)   all other matters;
(___)
  (O)   full and unqualified authority to my agent(s) to delegate any or all of
the foregoing
 
      powers to any person or persons whom my agent(s) select;
(___)
  (P)   EACH of the matters identified by the following letters
A,B,C,D,E,F,G,H,I,J,K,L,M,N,O

You need not initial the other lines if you initial line (P).
(g) MODIFICATIONS: (OPTIONAL)
          In this section, you may make additional provisions, including
language to limit or supplement authority granted to your agent. However, you
cannot use this Modifications section to grant your agent authority to make
major gifts or changes to interests in your property. If you wish to grant your
agent such authority, you MUST complete the Statutory Major Gifts Rider.

  1.   Although this document revokes all powers of attorney I have previously
executed, this document shall not revoke any powers of attorney previously
executed by me for a specific or limited purpose, unless I have specified
otherwise herein. It shall not revoke any power executed as part of a contract I
signed or for the management of any bank or securities account. In order to
revoke a prior power of attorney for a specific or limited purpose, I will
execute a revocation specifically referring to the power to be revoked.

49



--------------------------------------------------------------------------------



 



  2.   This power of attorney shall not be revoked by any subsequent power of
attorney I may execute, unless such subsequent power specifically provides that
it revokes this power by referring to the date of my execution of this document.
    3.   Whenever two or more powers of attorney are valid at the same time, the
agents appointed on each shall act separately, unless specified differently in
the documents.

(h) MAJOR GIFTS AND OTHER TRANSFERS: STATUTORY MAJOR GIFTS RIDER (OPTIONAL)
In order to authorize your agent to make major gifts and other transfers of your
property, you must initial the statement below and execute a Statutory Major
Gifts Rider at the same time as this instrument. Initialing the statement below
by itself does not authorize your agent to make major gifts and other transfers.
The preparation of the Statutory Major Gifts Rider should be supervised by a
lawyer.
(___) (SMGR) I grant my agent authority to make major gifts and other transfers
of my property, in accordance with the terms and conditions of the Statutory
Major Gifts Rider that supplements this Power of Attorney.
(i) DESIGNATION OF MONITOR(S): (OPTIONAL)
I wish to designate                                         ,
whose address(es) is (are)
                                                            , as monitor(s).
Upon the request of the monitor(s), my agent(s) must provide the monitor(s) with
a copy of the Power of Attorney and a record of all transactions done or made on
my behalf. Third parties holding records of such transactions shall provide the
records to the monitor(s) upon request.
(j) COMPENSATION OF AGENT(S): (OPTIONAL)
Your agent is entitled to be reimbursed from your assets for reasonable expenses
incurred on your behalf. If you ALSO wish your agent(s) to be compensated from
your assets for services rendered on your behalf, initial the statement below.
If you wish to define “reasonable compensation”, you may do so above, under
“Modifications”.
(___) My agent(s) shall be entitled to reasonable compensation for services
rendered.
(k) ACCEPTANCE BY THIRD PARTIES: I agree to indemnify the third party for any
claims that may arise against the third party because of reliance on this Power
of Attorney. I understand that any termination of this Power of Attorney,
whether the result of my revocation of the Power of Attorney or otherwise, is
not effective as to a third party until the third party has actual notice or
knowledge of the termination.
(l) TERMINATION: This Power of Attorney continues until I revoke it or it is
terminated by my death or other event described in section 5-1511 of the General
Obligations Law.
Section 5-1511 of the General Obligations Law describes the manner in which you
may revoke your Power of Attorney, and the events which terminate the Power of
Attorney.
(m) SIGNATURE AND ACKNOWLEDGMENT:
In Witness Whereof I have hereunto signed my name on November 4th, 2009.
PRINCIPAL signs here: ==>/s/ Peter Jenson          

50



--------------------------------------------------------------------------------



 



Peter Jenson, Secretary of Zapata Corporation

         
STATE OF NEW YORK     )
   ) ss.:      
COUNTY OF           New York )
       

     On the 4th day of November , in the year 2009, before me, the undersigned,
a Notary Public in and for said state, personally appeared Peter Jenson,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person or the entity upon behalf of which the
person acted, executed the instrument.

     
/s/ Lynn Toby Fisher
 
               Notary Public
   

(n) IMPORTANT INFORMATION FOR THE AGENT:
When you accept the authority granted under this Power of Attorney, a special
legal relationship is created between you and the principal. This relationship
imposes on you legal responsibilities that continue until you resign or the
Power of Attorney is terminated or revoked. You must:

  (1)   act according to any instructions from the principal, or, where there
are no instructions, in the principal’s best interest;     (2)   avoid conflicts
that would impair your ability to act in the principal’s best interest;     (3)
  keep the principal’s property separate and distinct from any assets you own or
control, unless otherwise permitted by law;     (4)   keep a record or all
receipts, payments, and transactions conducted for the principal; and     (5)  
disclose your identity as an agent whenever you act for the principal by writing
or printing the principal’s name and signing your own name as “agent” in either
of the following manner: (Principal’s Name) by (Your Signature) as Agent, or
(your signature) as Agent for (Principal’s Name).

You may not use the principal’s assets to benefit yourself or give major gifts
to yourself or anyone else unless the principal has specifically granted you
that authority in this Power of Attorney or in a Statutory Major Gifts Rider
attached to this Power of Attorney. If you have that authority, you must act
according to any instructions of the principal or, where there are no such
instructions, in the principal’s best interest. You may resign by giving written
notice to the principal and to any co-agent, successor agent, monitor if one has
been named in this document, or the principal’s guardian if one has been
appointed. If there is anything about this document or your responsibilities
that you do not understand, you should seek legal advice.
Liability of agent:
The meaning of the authority given to you is defined in New York’s General
Obligations Law, Article 5, Title 15. If it is found that you have violated the
law or acted outside the authority granted to you in the Power of Attorney, you
may be liable under the law for your violation.
(o) AGENT’S SIGNATURE AND ACKNOWLEDGMENT OF APPOINTMENT: It is not required that
the principal and the agent(s) sign at the same time, nor that multiple agents
sign at the same time.
I/we Harbinger Group Inc., have read the foregoing Power of Attorney. I am/we
are the person(s) identified therein as agent(s) for the principal named
therein.
I/we acknowledge my/our legal responsibilities.

51



--------------------------------------------------------------------------------



 



     Agent(s) sign(s) here:=>/s/ Peter Jenson          
Peter Jenson, Secretary of Harbinger Group Inc.

         
STATE OF NEW YORK)
       
 
  ) ss.:    
COUNTY OF     New York)
       

     On the 4th day of November , in the year 2009, before me, the undersigned,
a Notary Public in and for said state, personally appeared Peter Jenson,
personally known to me or proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that he/she executed the same in his/her capacity, and that by his/her
signature on the instrument, the person or the entity upon behalf of which the
person acted, executed the instrument.

     
/s/ Lynn Toby Fisher
 
               Notary Public
   

2008 N.Y. Laws ch. 644, § 19, 5-1513; 2009 N.Y. Laws ch. 4 (amending effective
date from March 1, 2009 to September 1, 2009).

52